DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 01/12/2022. 
Claims 1-28 are pending and have been examined. 
Claim 29 has been canceled. 
Claims 1, 11, and 20 have been amended. 
Response to Arguments
Applicant’s arguments, see pages 9-12 of Applicant’s Response filed 01/12/2022, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 11-17, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kugler et. al. (U.S. Patent No. 10,356,577; hereinafter "Kugler") in view of Jo et al. (U.S. PG Pub. No. 20210264789; hereinafter “Jo”) further in view of Lepp (U.S. PG Pub. No. 20210304592; hereinafter “Lepp”).
As per claim 1, Kugler teaches:
A method comprising:
Kugler teaches a system and method for tracking assets. (Kugler: abstract)
obtaining a first travel history of a first asset tracking device;
Kugler teaches that a first and second asset may be tracked and the location updates for each may be stored in memory (obtaining a travel history), and a travel route for each may be calculated. (Kugler: col. 8 lines 25-63)
obtaining a second travel history of a second asset tracking device;
Kugler teaches that a first and second asset may be tracked and the location updates for each may be stored in memory (obtaining a travel history), and a travel route for each may be calculated. (Kugler: col. 8 lines 25-63)
 receiving first data from the first asset tracking device;
 Kugler teaches that a first and second asset may be tracked and the location updates for each may be stored in memory (obtaining a travel history), and a travel route for each may be calculated. (Kugler: col. 8 lines 25-63) Kugler further teaches that each asset tracking device 500 may comprise one or more sensors which collects data including location data, temperature data inside the shipping container, door open/closed data, acceleration data, light sensed, and others. (Kugler: col. 11 lines 27-54, col. 3 lines 4-11, col. 4 lines 34-60)
receiving second data from the second asset tracking device;
Kugler teaches that a first and second asset may be tracked and the location updates for each may be stored in memory (obtaining a travel history), and a travel route for each may be calculated. (Kugler: col. 8 lines 25-63) Kugler further teaches that each asset tracking device 500 may comprise one or more sensors which collects data including location data, temperature data inside the shipping container, door open/closed data, acceleration data, light sensed, and others. (Kugler: col. 11 lines 27-54, col. 3 lines 4-11, col. 4 lines 34-60)
determining, based on the first and second travel histories, whether the first asset tracking device and the second asset tracking device travel together;
 Kugler teaches that, based on the route calculated from the travel histories, a determination may be made as to whether the first asset and the second asset tracking devices are traveling together. (Kugler: col. 8 lines 64-67, col. 9 lines 1-38, col. 10 lines 13-38)
in response to a determination that the first asset tracking device and the second asset tracking device travel together, storing in at least one data store at least one indication that the first asset tracking device and the second asset tracking device travel together;
 Kugler teaches that, based on the route calculated from the travel histories, a determination may be made as to whether the first asset and the second asset tracking devices are traveling together and an indication of such may be stored. (Kugler: col. 8 lines 64-67, col. 9 lines 1-38, col. 10 lines 13-38)
Kugler does not appear to explicitly teach:
in response to a detection that a first asset associated with the first asset tracking device was involved in a collision, determining whether the first asset tracking device is faulty;
 Jo, however, teaches that a vehicle involved in an accident may not be able to transmit information to a central server due to damage to a component enabling transmission of accident information to a server, and the server may detect this (through a timeout interval) . (Jo: paragraphs [0071-72, 143-147, ], Figs. 7A, 7B) Jo further teaches that, in response to first information not being received within the communication period, information regarding the vehicle may be requested from a second vehicle, wherein the second vehicle may provide information regarding the accident. (Jo: paragraphs [0200-216, ], Fig. 11, 12) Thus, Jo teaches a first determination of whether an accident occurred due to faulty equipment in the vehicle via a timeout of a response time, and, subsequently, in response to such a timeout, a message being sent to a second vehicle for collecting information via analysis of information on the first vehicle from the second vehicle. 
It would have been obvious to one of ordinary skill in the art to maintain the accident determination step at the expiration of the time interval of Jo (as taught by Figs. 7A and 7B and their supporting paragraphs) when performing the steps of collecting additional information (as taught by Figs. 11 and 12) since the method of claims 11 and 12 would otherwise proceed in the same fashion (information regarding the type of accident, images of the accident, and further information regarding the accident would still be collected) regardless of whether the vehicle is determined to have been in an accident at the expiration of the time interval or upon receipt of the supplemental information. Since the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been 
Furthermore, Jo teaches combining the above elements with the teachings of Kugler for the benefit of determining a vehicle accident, which are capable of quickly identifying an occurrence of a vehicle accident, server devices for performing the methods, and vehicle electronic devices and operation methods thereof, and allowing an external agency or other people to quickly identify whether an accident involving a vehicle has occurred even when the vehicle is unable to notify the external agency about the occurrence of the accident. (Jo: paragraphs [0044-45]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jo with the teachings of Kugler to achieve the aforementioned benefits. 
With respect to the following limitation:
in response to a determination that the first asset tracking device is faulty, determining one or more pieces of information regarding the first asset based, at least in part, on an analysis of the second data from the second asset tracking device.
 Jo, as outlined above, teaches that a vehicle involved in an accident may not be able to transmit information to a central server due to damage to a component enabling transmission of accident information to a server, and the server may detect this (through a timeout interval) . (Jo: paragraphs [0143-147, ], Figs. 7A, 7B) Jo further teaches that, in response to first information not being received within the communication period, information regarding the vehicle may be requested from a second vehicle, wherein the second vehicle may provide information regarding the accident. (Jo: paragraphs [0200-216, ], Fig. 11, 12) Thus, Jo teaches a first determination of whether an accident occurred due to faulty equipment in the vehicle via a timeout of a response time, and, subsequently, in response to such a 
It would have been obvious to one of ordinary skill in the art to maintain the accident determination step at the expiration of the time interval of Jo (as taught by Figs. 7A and 7B and their supporting paragraphs) when performing the steps of collecting additional information (as taught by Figs. 11 and 12) since the method of claims 11 and 12 would otherwise proceed in the same fashion (information regarding the type of accident, images of the accident, and further information regarding the accident would still be collected) regardless of whether the vehicle is determined to have been in an accident at the expiration of the time interval or upon receipt of the supplemental information. Since the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to maintain the assumption that the vehicle was in an accident at the expiration of the communication period (as taught by Figs. 7A and 7B), in the performance of the method Figs 11 and 12 taught by Jo since the result is merely a combination of existing elements, and, since the elements do not affect the normal functioning of each other, the results of their combination would have been predictable.
The motivation to combine Jo persists. 
However, to be thorough, and to the extent that Jo does not explicitly teach that the first determination of the accident may trigger the gathering of the additional information, Lepp teaches this element. Lepp teaches that when a central system determines that an accident has occurred, the system may then trigger the collection of additional information regarding the accident from vehicles nearby. (Lepp: paragraphs [0044-47, 60-61, 75-78] Figs. 2-3) Thus, Lepp teaches the modification of Jo such that the collection of the additional information may be triggered upon the initial detection/determination that an accident has occurred. Lepp teaches combining the above elements with the teachings of Kugler in view of Jo for the benefit of providing automated systems or techniques are provided to allow for detection of an accident involving a first vehicle, and responsive to the detecting of the accident, collect 
As per claim 2, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 1, as outlined above. Kugler in view of Jo further in view of Lepp further teaches:
wherein determining that the first asset tracking device and the second asset tracking device travel together comprises determining that a first trip travelled by the first asset tracking device recorded in the first travel history matches a second trip recorded in the second travel history travelled by the second asset tracking device.
 Kugler teaches that, based on the route calculated from the travel histories, a determination may be made as to whether the first asset and the second asset tracking devices are traveling together. (Kugler: col. 8 lines 64-67, col. 9 lines 1-38, col. 10 lines 13-38)
As per claim 3, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 2, as outlined above. Kugler in view of Jo further in view of Lepp further teaches:
 wherein determining that the first asset tracking device and the second asset tracking device travel together comprises determining that a first trip travelled by the first asset tracking device and recorded in the first travel history matches a second trip recorded in the second travel history as travelled by the second asset tracking device.
 Kugler teaches that, based on the route calculated from the travel histories, a determination may be made as to whether the first asset and the second asset tracking devices are traveling together based on 
As per claim 4, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 2, as outlined above. Kugler in view of Jo further in view of Lepp further teaches:
wherein determining that the first trip matches the second trip comprises determining that the first trip and the second trip are coterminous and contemporaneous with one another.
 Kugler teaches that, based on the route calculated from the travel histories, a determination may be made as to whether the first asset and the second asset tracking devices are traveling together based on the fact that the two were at substantially the same place at the same time. (Kugler: col. 8 lines 64-67, col. 9 lines 1-38, col. 10 lines 13-38)
As per claim 6, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 1, as outlined above. Kugler in view of Jo further in view of Lepp further teaches:
 wherein the first asset tracking device is located at a vehicle, the second asset tracking device is located at a non-vehicular asset, and the vehicle is to control travel of the non-vehicular asset.
 Kugler teaches that the assets may comprise a truck cab and a trailer coupled to the truck. (Kugler: col. 2 lines 59-67, col. 3 lines 12-58, col. 12 lines 45-48)
As per claim 7, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 6, as outlined above. Kugler in view of Jo further in view of Lepp further teaches:
 		wherein the non-vehicular asset is couplable to the vehicle.
 Kugler teaches that the assets may comprise a truck cab and a trailer coupled to the truck. (Kugler: col. 2 lines 59-67, col. 3 lines 12-58, col. 12 lines 45-48)
As per claim 8, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 7, as outlined above. Kugler in view of Jo further in view of Lepp further teaches:
wherein the non-vehicular asset comprises a transport trailer.
 Kugler teaches that the assets may comprise a truck cab and a trailer coupled to the truck. (Kugler: col. 2 lines 59-67, col. 3 lines 12-58, col. 12 lines 45-48)
As per claim 11, Kugler in view of Jo further in view of Lepp teaches the limitations of claim 1 which are substantially identical to those of claim 1, as outlined above, and further teaches:
A system comprising:
Kugler teaches a system and method for tracking assets. (Kugler: abstract)
a first asset tracking device located at a first asset;
Kugler teaches a first and second asset tracking device on a first and second asset. (Kugler: col. 2 lines 59-67, col. 3 lines 12-58, col. 12 lines 45-48)
a second asset tracking device located at a second asset;
Kugler teaches a first and second asset tracking device on a first and second asset. (Kugler: col. 2 lines 59-67, col. 3 lines 12-58, col. 12 lines 45-48)
 and a server having access to an asset tracking database, the server configured to:
Kugler teaches a tracking server for tracking assets. (Kugler: col. 2 lines 32-45) Kugler teaches a memory of a tracking server which may store location updates of tracked assets and therefore teaches an asset tracking database. (Kugler: col. 8 lines 61-63)
As per claims 12-16, Kugler in view of Jo further in view of Lepp teaches the limitations of these claims which are substantially identical to those of claims 2-6, and claims 12-16 are rejected for the same reasons as claim 2-6, as outlined above. 
As per claim 17, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 16, as outlined above. Kugler in view of Jo further in view of Lepp further teaches:
 wherein the non-vehicular asset is couplable to the vehicle, and the non-vehicular asset comprises a transport trailer.
 Kugler teaches that the assets may comprise a truck cab and a trailer coupled to the truck. (Kugler: col. 2 lines 59-67, col. 3 lines 12-58, col. 12 lines 45-48)
As per claim 20, Kugler in view of Jo further in view of Lepp teaches the limitations of claim 1 which are substantially identical to those of claim 1, as outlined above, and further teaches:
A server comprising:
Kugler teaches a tracking server for tracking assets. (Kugler: col. 2 lines 32-45)
an asset tracking database;
Kugler teaches a memory of a tracking server which may store location updates of tracked assets and therefore teaches an asset tracking database. (Kugler: col. 8 lines 61-63)
a communication interface to communicate with a first asset tracking device and a second asset tracking device;
Kugler teaches that the server may comprise a communication interface which allows it to communicate with the other devices in the system. (Kugler: col. 13 lines 30-36, Fig. 6)
and a controller to:
Kugler teaches that the server may comprise a controller which performs the functions of the system. (Kugler: col. 12 lines 59-67, Fig. 6)
As per claim 21, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein receiving the first data from the first asset tracking device comprises receiving data gathered with at least one sensor of the first asset tracking device.
 Kugler teaches that a first and second asset may be tracked and the location updates for each may be stored in memory (obtaining a travel history), and a travel route for each may be calculated. (Kugler: col. 8 lines 25-63) Kugler further teaches that each asset tracking device 500 may comprise one or more sensors which collects data including location data, temperature data inside the shipping container, door open/closed data, acceleration data, light sensed, and others. (Kugler: col. 11 lines 27-54, col. 3 lines 4-11, col. 4 lines 34-60)
As per claim 22, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 21, as outlined above, and further teaches:
 wherein receiving the first data from the first asset tracking device comprises receiving environmental data regarding an environment of the first asset tracking device, wherein the environmental data is gathered with the at least one sensor.
 Kugler teaches that a first and second asset may be tracked and the location updates for each may be stored in memory (obtaining a travel history), and a travel route for each may be calculated. (Kugler: col. 8 lines 25-63) Kugler further teaches that each asset tracking device 500 may comprise one or more sensors which collects data including location data, temperature data inside the shipping container, door open/closed data, acceleration data, light sensed, and others. (Kugler: col. 11 lines 27-54, col. 3 lines 4-11, col. 4 lines 34-60)
As per claim 23, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 22, as outlined above, and further teaches:
 wherein receiving the environmental data using the at least one sensor of the first asset tracking device comprises gathering data regarding at least one environmental condition of the environment.
 Kugler teaches that a first and second asset may be tracked and the location updates for each may be stored in memory (obtaining a travel history), and a travel route for each may be calculated. (Kugler: col. 8 lines 25-63) Kugler further teaches that each asset tracking device 500 may comprise one or more sensors which collects data including location data, temperature data inside the shipping container, door open/closed data, acceleration data, light sensed, and others. (Kugler: col. 11 lines 27-54, col. 3 lines 4-11, col. 4 lines 34-60)
As per claim 24, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 23, as outlined above, and further teaches:
 wherein receiving the data regarding the at least one environmental condition comprises receiving data regarding sunlight in the environment and/or data regarding temperature of the environment, wherein the data regarding sunlight in the environment and/or data regarding temperature of the environment is gathered with the at least one sensor.
 Kugler teaches that a first and second asset may be tracked and the location updates for each may be stored in memory (obtaining a travel history), and a travel route for each may be calculated. (Kugler: col. 8 lines 25-63) Kugler further teaches that each asset tracking device 500 may comprise one or more sensors which collects data including location data, temperature data inside the shipping container, door open/closed data, acceleration data, light sensed, and others. (Kugler: col. 11 lines 27-54, col. 3 lines 4-11, col. 4 lines 34-60)
As per claim 25, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 21, as outlined above, and further teaches:
 wherein receiving the data gathered with the at least one sensor of the first asset tracking device comprises receiving data regarding an area in which the first asset tracking device is disposed at a time.
 Kugler teaches that a first and second asset may be tracked and the location updates for each may be stored in memory (obtaining a travel history), and a travel route for each may be calculated. (Kugler: col. 8 lines 25-63) Kugler further teaches that each asset tracking device 500 may comprise one or more sensors which collects data including location data, temperature data inside the shipping container, door open/closed data, acceleration data, light sensed, and others. (Kugler: col. 11 lines 27-54, col. 3 lines 4-11, col. 4 lines 34-60)
As per claim 26, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein receiving the first data from the first asset tracking device comprises receiving data regarding an area in which the first asset tracking device is disposed at a time.
 Kugler teaches that a first and second asset may be tracked and the location updates for each may be stored in memory (obtaining a travel history), and a travel route for each may be calculated. (Kugler: 
As per claim 27, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 26, as outlined above, and further teaches:
 wherein receiving data from the first asset tracking device comprises receiving data regarding at least one condition of the area in which the first asset tracking device is disposed at the time.
 Kugler teaches that a first and second asset may be tracked and the location updates for each may be stored in memory (obtaining a travel history), and a travel route for each may be calculated. (Kugler: col. 8 lines 25-63) Kugler further teaches that each asset tracking device 500 may comprise one or more sensors which collects data including location data, temperature data inside the shipping container, door open/closed data, acceleration data, light sensed, and others. (Kugler: col. 11 lines 27-54, col. 3 lines 4-11, col. 4 lines 34-60)
As per claim 28, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein receiving the first data from the first asset tracking device comprises receiving data gathered during travel of the first asset tracking device.
 Kugler teaches that a first and second asset may be tracked and the location updates for each may be stored in memory (obtaining a travel history), and a travel route for each may be calculated. (Kugler: col. 8 lines 25-63) Kugler further teaches that each asset tracking device 500 may comprise one or more sensors which collects data including location data, temperature data inside the shipping container, door open/closed data, acceleration data, light sensed, and others. (Kugler: col. 11 lines 27-54, col. 3 lines 4-11, col. 4 lines 34-60)
Claims 5, 9-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kugler in view of Jo further in view of Lepp further in view of Conlon (U.S. PG Pub. No. 20190066042; hereinafter "Conlon").
As per claim 5, Kugler in view of Jo further in view of Lepp further in view of Conlon teaches all of the limitations of claim 1, as outlined below and further teaches:
obtaining a third travel history of the first asset tracking device;
Kugler teaches that this process may occur at various trigger events throughout the travel of the assets. (Kugler: col. 4 lines 34-60, col. 7 liens 33-35)  In teaching a first tracking event at departure, and another which may be on demand, Kugler teaches the repetition of this process upon the receipt of a second trigger event. Conlon further teaches that the system may periodically check for colocation, and therefore teaches the repetition of the process taught by Kugler. (Conlon: paragraph [0070, 103]) The motivation to combine Conlon persists.  Kugler teaches that a first and second asset may be tracked and the location updates for each may be stored in memory (obtaining a travel history), and a travel route for each may be calculated. (Kugler: col. 8 lines 25-63)
obtaining a fourth travel history of the second asset tracking device;
Kugler teaches that this process may occur at various trigger events throughout the travel of the assets. (Kugler: col. 4 lines 34-60, col. 7 liens 33-35)  In teaching a first tracking event at departure, and another which may be on demand, Kugler teaches the repetition of this process upon the receipt of a second trigger event. Conlon further teaches that the system may periodically check for colocation, and therefore teaches the repetition of the process taught by Kugler. ( [0070, 103]) The motivation to combine Conlon persists.  Kugler teaches that a first and second asset may be tracked and the location updates for each may be stored in memory (obtaining a travel history), and a travel route for each may be calculated. (Kugler: col. 8 lines 25-63)
determining, based on the third and fourth travel histories, that the first asset tracking device and the second asset tracking device have stopped travelling together;
Kugler teaches that this process may occur at various trigger events throughout the travel of the assets. (Kugler: col. 4 lines 34-60, col. 7 liens 33-35)  In teaching a first tracking event at departure, and another which may be on demand, Kugler teaches the repetition of this process upon the receipt of a second trigger event. Conlon further teaches that the system may periodically check for colocation, and therefore teaches the repetition of the process taught by Kugler. ( [0070, 103]) The motivation to combine Conlon persists. Kugler teaches that, based on the route calculated from the travel histories, a determination may be made as to whether the first asset and the second asset tracking devices are traveling together. (Kugler: col. 8 lines 64-67, col. 9 lines 1-38, col. 10 lines 13-38)
 and upon determination that the first asset tracking device and the second asset tracking device stopped travelling together, updating the at least one data store to indicate that the first asset tracking device and the second asset tracking device do not travel together.
 Kugler teaches that this process may occur at various trigger events throughout the travel of the assets. (Kugler: col. 4 lines 34-60, col. 7 liens 33-35)  In teaching a first tracking event at departure, and another which may be on demand, Kugler teaches the repetition of this process upon the receipt of a second trigger event. Conlon further teaches that the system may periodically check for colocation, and therefore teaches the repetition of the process taught by Kugler. ( [0070, 103]) Conlon, however, teaches that a system may link two received location signals of shipment devices upon determining that the two are collocated along a route. (Conlon: paragraph [0096, 98]) Conlon further teaches this element by teaching the receipt of signal indicating the location of multiple shipment-related entities, and the subsequent disassociation of the signals via the assignment of a unique STID to a shipment group upon determining that the signals have deviated from one another in location. (Conlon: paragraph [0039, 54, 56, 88], Fig. 7, see also paragraph [0083, 85, 93], Fig. 6B, 6D, indicating the tracking of the position of a trailer (rectangle) relative to the cab of a truck (triangle inscribed within an octagon) See also paragraph [0093] indicating the decoupling of locations associated with a shipment group in response to the determination that a proper drop-off has been made. The motivation to combine Conlon persists.
As per claim 9, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising compiling trip information from the first travel history together with trip information from the second travel history for display at a display device.
 Conlon, however, teaches that locations of the given tracked groups of elements determined to be traveling together may be compiled and presented to the user. (Conlon: paragraphs [0065-67, 72-74], Figs. 4A, 4B, 5A-6D) Conlon teaches combining the above elements with the teachings of Kugler in view of Jo further in view of Lepp for the benefit of providing a data processing system, a shipment security monitoring and tracking system, a method, and a mobile communication device for electronically tracking a shipment to provide enhanced security and safety of the shipment and counter against theft and other illicit actions, including jamming attacks. (Conlon: paragraph [0029]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Conlon with the teachings of Kugler in view of Jo further in view of Lepp to achieve the aforementioned benefits.
As per claim 10, Kugler in view of Jo further in view of Lepp teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
displaying a visual indication that the first asset tracking device travels with the second asset tracking device.
 Kugler further teaches that a confirmation message may be sent to one or more customer devices in response to the determination that the two are traveling together. (Kugler: Fig. 2, col. 7 lines 1-3, col. 8 lines 20-24)
To the extent that Kugler does not explicitly teach a visual indication, Conlon teaches this element. Conlon teaches that locations of the given tracked groups of elements determined to be traveling together may be compiled and presented to the user. (Conlon: paragraphs [0065-67, 72-74], Figs. 4A, 4B, 5A-6D) Conlon teaches combining the above elements with the teachings of Kugler in view of Jo further in view of Lepp for the benefit of providing a data processing system, a shipment security monitoring and 
As per claims 18-19, Kugler in view of Jo further in view of Lepp further in view of Conlon teaches the limitations of these claims which are substantially identical to those of claims 9-10, as outlined above, and claims 18-19 are rejected for the same reasons as claims 9-10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628